334 F.2d 583
John H. LEAKS, Appellantv.UNITED STATES of America, Appellee.
No. 18272.
United States Court of Appeals District of Columbia Circuit.
Argued May 20, 1964.
Decided May 28, 1964.

Appeal from the United States District Court for the District of Columbia; Charles F. McLaughlin, District Judge.
Mr. Thomas J. Schwab, Washington, D. C. (appointed by this court) for appellant.
Mr. Anthony A. Lapham, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty. Frank Q. Nebeker and Paul A. Renne, Asst. U. S. Attys., were on the brief, for appellee. Mr. Joseph A. Lowther, Asst. U. S. Atty., also entered an appearance for appellee.
Before DANAHER, BASTIAN and McGOWAN, Circuit Judges.
PER CURIAM:


1
Counsel appointed by this court to represent appellant ably and conscientiously presented for our consideration, by brief and oral argument, the only issues fairly raised by the record. The main claim pressed on us is that the testimony in this case was such that, as a matter of law, a reasonable doubt existed as to appellant's guilt. Having examined this, and other issues raised, we find them without sufficient merit to warrant reversal.


2
Accordingly, the judgment of the District Court is affirmed, with directions to the District Court that the judgment of conviction and sentence in Criminal No. 487-63 (our No. 18,272) be so amended that the sentence pronounced November 15, 1963, shall run concurrently with the sentence theretofore imposed in Criminal No. 541-62 (our No. 17,955), thus to reflect the intention of the District Judge at the time of sentence herein, when he said "if it is in order that the court make this sentence concurrent with the sentence imposed in the other case the court will do that."


3
So ordered.